DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 03/09/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 3/09/2022 from which Claims 1-2, 4-25 are pending of which Claim 11-25 are withdrawn.  Also of the claims under consideration, Claims 1-2 and 4-10, Claim 1 is amended and claim 3 is cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-2 and 4-10, Claim 1 as amended recites “A coating system comprising (a) at least one curable silicone resin material for forming a silicone hardcoat, the silicone resin material selected from an organoalkoxysilane . . .”  The description in the application indicated for support by Applicant of ¶ 0039 which is the same in the application as filed and the published US Patent Application therefor of U.S. 2018/0148601 describes siloxanol resin based colloidal silica dispersions are known in the art.  Generally, these compositions have a dispersion of colloidal silica in an aliphatic alcohol/water solution of the partial condensate of an organoalkoxysilane.  Generally, the solvent system should contain from about 20 to about 75 weight percent alcohol to ensure solubility of the siloxanol formed by the condensation of the silanol.  Upon generating the hydroxyl substituents of these silanols, a condensation reaction begins to form silicon-oxygen-silicon bonds. This condensation reaction is not exhaustive. The siloxanes produced retain a quantity of silicon-bonded hydroxy groups, which is why the polymer is soluble in the water-alcohol solvent mixture.  This soluble partial condensate can be characterized as a siloxanol polymer having silicon-bonded hydroxyl groups and --SiO-- repeating units.  These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " at least one curable silicone resin material for forming a silicone hardcoat, the silicone resin material selected from an organoalkoxysilane”.  Rather a genus described is that of siloxanol resin based colloidal silica dispersions having a dispersion of colloidal silica in an aliphatic alcohol/water solution of the partial condensate of an organoalkoxysilane.  
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the description of the application as filed because the at least one curable silicone resin material selected from an organoalkoxysilane is not described.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of such at least one curable silicone resin material selected from an organoalkoxysilane from a siloxanol resin based colloidal silica dispersion with a partial condensate of an organoalkoxysilane.  Ordinary artisans could not determine possession of the invention as claimed because the description lacks a siloxanol resin based colloidal silica dispersion with a partial condensate of an organoalkoxysilane giving at least one silicone resin material that is a non-resinous organoalkoxysilane.  Also in accordance with MPEP § 2164.04  I Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘at least one silicone resin material that is selected from organoalkoxysilane’ in the application as filed."
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-2 and 4-10, Claim 1 as amended recites “A coating system comprising (a) at least one curable silicone resin material for forming a silicone hardcoat, the silicone resin material selected from an organoalkoxysilane . . .”  This recitation is unclear, vague, confusing and therefore indefinite because an organoalkoxysilane is not a curable silicone resin material because such silane is not resinous.  Also this and the recitation “at least one catalyst selected from tetra-n-butylammonium acetate (TBAA)” are vague and unclear and therefore indefinite how there is at least one of either a curable silicone resin material selected from an organoalkoxysilane, and at least one catalyst selected from tetra-n-butylammonium acetate (TBAA), when there is only one of each i.e. the silicone resin material selected from an organoalkoxysilane and the TBAA.  
Claim 9 recites “The coating system of claim 1, wherein the silicone resin comprises a siloxanol resin comprising colloidal silica.”  This recitation is unclear and vague and therefore indefinite as to whether “the silicone resin” is the same or different from the silicone resin material of Claim 1.  If the same how is the siloxanol a silicone resin material when in Claim 1 the at least one silicone resin material is selected from an organoalkoxysilane?  In addition the term “the silicone resin” lacks antecedent basis because there is insufficient antecedent basis for this limitation in the claim in claims 1 or 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim(s) 1-2 and 4-10 are rejected under 35 U.S.C. 103 as obvious over U.S. 4,863,520, Factor et al. (hereinafter “Factor”) in view of either U.S. 2015/0290887, Swier et al. (hereinafter “Swier”) or U.S. 2016/0090511, Masuda et al (hereinafter “Masuda”) both evidenced by U.S. 2003/0134951, Yamaya et al. hereinafter “Yamaya”) and for both further in view of U.S. 2005/0244659, Higuchi et al, (hereinafter “Higuchi”). 
Regarding Claims 1-2 and 4-10, Factor discloses in the entire document particularly in the abstract, Col. 2, lines 1-47, Col. 3, lines 24-36, Col. 5, lines 29-34, Col. 6, lines 15-27, and in examples 11-12 in table 1) a protective hard coating from curable silicone comprising: I) at least one alkyltrialkoxysilane {i.e. R’Si(OR”)3 with R’ and alkyl with 1-3 carbons reading on organoalkoxysilane for pending Claim 1} in a water/organic solvent dispersion of the II) colloidal silica where reaction products of (I) and (II) include those products formed during the hydrolysis reaction which converts the silanes to the corresponding silanols {i.e. R’Si(OH)3 for Claim 9}, as well as including those products formed during the subsequent condensation reaction which forms silicon-oxygen-silicon bonds, therefore, a portion of the coating composition is often referred to as a "partial condensate", i.e., a partial condensate of the silanols, {i.e. (a) a curable silicone-based composition comprising a dispersion of at least one siloxanol resin (based on methyltrimethoxysilane condensation as in the present application} and colloidal silica {i.e. colloidal metal oxide} {for Claims 9 and 10}.  Also there is at least one catalyst such as tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate (“TBAA”) (For Claim 1) or i) 1,8-diazabicyclo[5.4.0]undec-7-ene or ii) 1,5-diazabicyclo[4.3.0]non-5-ene acetate.  From Col. 6, lines 15-27 the tetrabutylammonium carboxylate catalyst like TBAA is employed in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion.  Excessive amounts of catalyst sometimes induce microcracking in the cured coating after weathering, and thus should be avoided.  The catalyst concentration is usually about 0.1 to about 1.0 weight percent, based on coating solids.  Yamada evidences in the abstract and at ¶ 0057 that for  coating composition comprising (1) a partial condensate obtained by subjecting a silane compound of RmSiX4-m to hydrolysis and partial condensation with a sufficient amount of water to meet a molar ratio: 1.2.≤.H2O/Si--X≤10, (2) a vinyl polymer having UV absorbing groups and hydrophilic groups which is dissolvable or dispersible in a water-containing hydrophilic solvent, and (3) a hydrophilic organic solvent can form a hard protective coat having improved weather resistance.  
From ¶ 0057 Yamaya evidences that in such a hard protective coat-forming coating composition, a curing catalyst is preferably included for promoting condensation of silanol (Si--OH) groups, like those of Factor, resulting from hydrolysis for thereby increasing the crosslinking density to increase the hardness of the coat.  Factor discloses at Col. 5, lines 29-34 that one particularly useful additive for these types of compositions is an ultraviolet light (UV) absorber, such as those of the hydroxybenzophenone and benzotriazole series, as well as the cyanoacrylates or benzylidene malonates.  Factor discloses in example 1 that the coating material contained 20% by weight solids including about 8.5% by weight of the UV screener.  
Although Factor discloses TBAA or amidine catalyst employed in a broad range from an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion to an amount that avoids an excessive amount which would sometimes induce microcracking in the cured coating after weathering, where the catalyst concentration is usually about 0.1 to about 1.0 weight percent, based on coating solids with evidence that catalyst promotes condensation of silanol thereby increasing crosslinking density to increase the hardness of the coat, Factor does not expressly disclose an amount in ppm of the catalyst or an inorganic UV absorber or an amount of such absorber.  
Swier directed to a silicone composition for hardness from hard segments or blocks for silicone even to glass-like properties on a surface as disclosed in the abstract and at ¶s 0003, 0066-0069 0078-0091, 0114-0116, 0120 and 0135 for an optical article from applying a silicone composition to a surface, wherein the silicone composition is a solid and has a glass transition temperature greater than room temperature.  The silicone composition is heated to a temperature at or above the glass transition temperature such that the silicone composition flows.  The silicone composition forms a light transmitting sheet upon cooling following the heating for an encapsulant such as for an LED.  Such encapsulants are optically clear to promote light transmission efficiency and may variously be tough, durable, long lasting, and easy to apply.  The silicone composition is a solid including an organosiloxane block copolymer include siloxy units independently selected from (R3SiO1/2), (R2SiO2/2), (RSiO3/2), or (SiO4/2) siloxy units, where R may be any organic group. These siloxy units are commonly referred to as M, D, T, and Q units respectively.  Increasing the amount of T or Q siloxy units in an organopolysiloxane typically results in polymers having increasing hardness and/or glass like properties.  
From ¶s 0117-0135 the solid composition organosiloxane block copolymer also contain a superbase catalyst is an organic superbase, such as any of the organic superbases known in the art like nitrogen-containing compounds include phosphazenes, amidines, guanidines, and multicyclic polyamines.  In a further embodiment, the superbase catalyst comprises: 1,8-Diazabicyclo[5.4.0]undec-7-ene (DBU), (CAS #6674-22-2) [0128] 1,5,7-Triazabicyclo[4.4.0]dec-5-ene (TBD), (CAS #5807-14-7) [0129] 1,4-Diazabicyclo[2.2.2]octane (DABCO), (CAS #280-57-9) [0130] 1,1,3,3-Tetramethylguanidine (TMG), (CAS #80-70-6) [0131] 1,5-Diazabicyclo[4.3.0]-5-nonene (DBN), (CAS #3001-72-7) [0132] 7-Methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene (MTBD) (CAS #84030-20-6) [0133] or combinations thereof.  The amount of superbase catalyst added to the curable compositions may range from 0.1 to 1000 ppm, alternatively from 1 to 500 ppm,  alternatively 10 to 100 ppm, as based on block copolymer content (by weight) present in the solid compositions {reading on a ppm of TBAA of about 45 to about 75 for pending claims like Claims 1 and 7-8}.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Given the same purpose of a catalyst for silicone compositions shown from Factor for: i) 1,8-diazabicyclo[5.4.0]undec-7-ene or ii) 1,5-diazabicyclo[4.3.0]non-5-ene acetate or iii) tetra-n-butylammonium acetate (TBAA) and Swier showing for superbase catalyst of 1,8-Diazabicyclo[5.4.0]undec-7-ene or 1,5-Diazabicyclo[4.3.0]-5-nonene (DBN) for silicone MDTQ composition with increased T or Q increasing hardness to glass like properties is used in an amount of 0.1 to 1000 ppm, alternatively from 1 to 500 ppm, alternately 10 to 100 ppm, as based on block organosiloxane copolymer content (by weight), then the i) 1,8-diazabicyclo[5.4.0]undec-7-ene or ii) 1,5-diazabicyclo[4.3.0]non-5-ene acetate or tetrabutylammonium carboxylate catalyst like TBAA of Factor shown to be equivalents can be used in the same amount of 0.1 to 1000 ppm, alternatively from 1 to 500 ppm, alternately 10 to 100 ppm, as based on organosiloxane polymer of Factor.  Therefore TBAA can be used in the same amount of 0.1 to 1000 ppm, alternatively from 1 to 500 ppm, alternately 10 to 100 ppm, as based on organosiloxane polymer of Factor.  As set forth in MPEP § 2144.05, in the case where the claimed range of 45 to 75 ppm “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges (For Claims 1, and 7-8).    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate or i) 1,8-diazabicyclo[5.4.0]undec-7-ene or ii) 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion to excessive amounts which sometimes induce microcracking in the cured coating after weathering, as afore-described, where from Swier having superbase catalysts of i) 1,8-diazabicyclo[5.4.0]undec-7-ene or ii) 1,5-Diazabicyclo[4.3.0]-5-nonene (DBN) in an amount in the range of 0.1 to 1000 ppm, or from 1 to 500 ppm, or 10 to 100 ppm of the curable silicone to have hardness properties then the same catalysts or tetrabutylammonium carboxylate catalyst like TBAA as equivalent to i or ii) from Factor is or are present in an overlapping amount in the range of 0.1 to 1000 ppm, or from 1 to 500 ppm, or 10 to 100 ppm of the curable silicone motivated to the pending claims to provide a protective silicone coating that is tough, durable, long lasting, having hardness up to glassy properties and easy to apply like an encapsulant in addition to a hard coat to have the coating system of Claims 1 and 7-10.  Furthermore the combination of Swier with Factor has a reasonable expectation of success because both Swier and Factor are using the same catalysts of 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene for siloxanes or silicones where both teach such catalysts in amounts for hardness or increasing T and Q siloxy units for hardness and where Factor shows they are equivalent to TBAA.  
In an alternative to Swier, Masuda is cited.  
Masuda is directed as is Factor to hard coatings as disclosed at ¶s 0031-0039, 0071-0087, 0109-0117 and claim 1 disclosing a silicone coating composition comprising:  (A) a water dispersion of core/shell type tetragonal titanium oxide solid-solution particles, (B) a polycarbonate and/or polyester-based urethane-modified vinyl polymer,  (C) a hydrolytic condensate obtained from (co)hydrolytic condensation of at least one of a sulfur-free alkoxysilane having the general formula (1): R1mR2nSi(OR3)4-m-n (1), wherein R1 and R2 are each independently hydrogen or a substituted or unsubstituted, monovalent C1-C12 hydrocarbon group, R1 and R2 may bond together, R3 is C1-C3 alkyl, m and n are independently 0 or 1, m+n is 0, 1 or 2, and a partial hydrolytic condensate thereof {reading on organoalkoxysilane of pending Claim 1}, (D) a curing catalyst, (E) a solvent, and (F) optional colloidal silica.  From ¶0071-0088 component (C) is a hydrolytic condensate obtained from (co)hydrolytic condensation of at least one of a sulfur-free alkoxysilane yielding a siloxane resin as component (C-1) functioning to impart flexibility to the cured film to prevent cracks or defects while maintaining the high hardness of the film.  From ¶s 0109, 0016-0017 component (D) is a curing catalyst which may be any of curing catalysts commonly used in silicone coating compositions.  Specifically curing catalysts capable of promoting condensation reaction of condensable groups such as silanol and alkoxy groups in the hydrolytic condensate (C) are useful.  Examples include basic compounds like tetramethylammonium acetate (TBAA) or diazabicycloundecene (DBU).  These may be used alone or in admixture of two or more, or in combination with any of the aforementioned well-known curing catalysts.  The amount of component (D) used is not particularly limited as long as it is effective for curing component (C).  Preferably the catalyst is used in an amount of 0.0001 to 30%, and more preferably 0.001 to 10% by weight based on the total solids content of components (A) and (C). Less than 0.0001 wt % of the catalyst may be insufficient to promote cure, leading to a drop of hardness.  With more than 30 wt % of the catalyst, the cured film may become liable to crack and lose water resistance.    
As sufficient curing and avoiding cracking and loss of water resistance are variables (i.e. desired result) that can be modified, among others, by adjusting the amount TBAA catalyst to have sufficient curing and avoiding cracking and water resistance loss preferably greater than .0001 to 30 wt % by weight based on the total solids content of components (A) particles and (C) hydrolytic condensate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  One would optimize by routine experimentation, the amount of TBAA, in order to obtain the desired sufficient curing and lack of cracking and water resistance loss including amounts around 45 wt%.  As such, without showing unexpected results, the claimed amount cannot be considered critical.   Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the TBAA to obtain sufficient curing and lack of cracking and loss of water resistance.  (See In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), because it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) (For Claims 1 and 7-8).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor as modified to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene or 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion to excessive amounts which sometimes induce microcracking in the cured coating after weathering, as afore-described, where from Masuda the amount of (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) for Factor is in an amount to have sufficient curing and avoiding cracking and water resistance loss preferably greater than .0001 to higher than 30 wt % by weight based on the total solids content of the curable silicone compound motivated to provide a high hardness in a cured film without liability to crack and lose water resistance to have the coating system of Claims 1 and 7-10.  Furthermore the combination of Masuda with Factor has a reasonable expectation of success because both Masuda and Factor have the same basic compounds of TBAA or DBU for condensation of hydrolytic siloxanes or curable silicone for a hard coating.  
However Factor as modified does not expressly disclose an inorganic UV absorber or an amount of such absorber.  
Higuchi directed as is Factor to a coating with high hardness as disclosed at ¶0007 and (cf. example 6 table 3) of a coating system comprising (a) at least one curable silicone resin material obtained by reacting methyltrimethoxysilane (MTMS), {reading on organoalkoxysilane of pending Claim 1} as is disclosed in the present application, (b) 1 wt. % of titanium oxide being an inorganic UV-absorbing material (cf. also paragraph 69) and (c) tetra-n-butyl ammonium acetate (TBAA) as catalyst (cf. also paragraphs 62-63).  The composition is prepared by mixing the inorganic UV-absorbing material and the catalyst with the resin in the same way as is done in the present application.  Also the silicone coating compositions are fully shelf stable and can form coats having a high hardness, toughness, mar resistance, and adhesion, as well as minimize cracking even on rapid temperature changes; and coated articles have cured coats of the silicone compositions on the surface of substrates.  This composition is coated on a polycarbonate covered by an acrylic resin on the acrylic side (i.e. the acrylic resin is between the silicone coating and the polycarbonate) and cured (cf. also paragraphs 74-79).  Higuchi divulges at ¶s 0067, 0069-0071 that the silicone coating has UV absorbers, for the purpose of preventing the substrate from yellowing and surface deterioration.  The UV absorbers include inorganic absorbers, for example, microparticulate oxides of the type described above such as titanium oxide, cerium oxide (For Claims 2 and 10) and zirconium oxide, metal chelate compounds of titanium, zinc, zirconium and the like, and (partial) hydrolyzates and condensates thereof.  Preferred organic UV absorbers are derivatives of hydroxybenzophenone, benzotriazole, cyanoacrylate and triazine backbone compounds.  The amount of these UV absorbers are compounded in amounts of 0.1 to 100% by weight based on the solids in the silicone coating composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (For Claims 4-6).  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances."  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Given the same purpose of UV absorbers for silicone coating compositions for the cerium oxide or titanium dioxide and other inorganic UV absorbers and organic UV absorbers such derivatives of hydroxybenzophenone, benzotriazole shown by Higuchi with the hydroxybenzophenone, benzotriazole UV absorbers of Factor, the cerium oxide or titanium oxide of Higuchi can be substituted or combined with the hydroxybenzophenone, benzotriazole UV absorbers of Factor in an amount of 0.1 to 100% by weight based on the solids in the silicone coating composition.  Given this amount is based on the solids in the silicone coating the position of the Office is for a dried film weight, the solids would be present in the film, and this amount of 0.1 to 100% by weight would be the same for dried film weight %.  
The recitations in the claims that i) “. . . for forming a silicone hardcoat . . .” and ii) “. . . from about 1 wt. % to about 50 wt. % of at least one inorganic UV-absorbing material based on the dry weight of a film after curing the coating system . . .” are merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Factor in view of Swier or Masuda further in view of Higuchi discloses the coating composition as presently claimed, it is clear that the composition of Factor as modified would be capable of performing the intended use, i.e. 1) for a silicone hardcoat because all are directed to coating hardness, and ii) having from about 1 wt. % to about 50 wt. % of at least one inorganic UV-absorbing material based on the dry weight of a film after curing the coating composition, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Factor to have the hard coating from a curable silicone with silica and a catalyst of tetrabutylammonium carboxylate catalyst like tetra-n-butylammonium acetate (TBAA) or 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) or 1,5-diazabicyclo[4.3.0]non-5-ene acetate in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion avoiding excessive amounts which sometimes induce microcracking in the cured coating after weathering, where the superbase catalyst of DBU or 1,5-Diazabicyclo[4.3.0]-5-nonene (DBN) in an amount of in the range of 0.1 to 1000 ppm, or from 1 to 500 ppm, or 10 to 100 ppm of the curable silicone is the amount of DBU or DBN or TBAA shown to be equivalents in Factor can be used in the same amount of 0.1 to 1000 ppm, alternatively from 1 to 500 ppm, alternately 10 to 100 ppm, as based on organosiloxane polymer of Factor, or wherein DBA or TBAA is in an amount of 0.0001 to 30%, and more by weight based on the total solids content of the curable silicone compound, as afore-described, where from Higuchi cerium oxide or titanium oxide inorganic UV absorbers having the same purpose of UV absorbers for silicones as the hydroxybenzophenone, benzotriazole UV absorbers of Factor and of Higuchi would be substituted for the hydroxybenzophenone, benzotriazole UV absorbers to have the coating system of Claims 1-2 and 4-10.  Furthermore the combination of Higuchi with Factor as modified has a reasonable expectation of success because both have TBAA type catalysts for curing condensable silicones or siloxanes for a coating hardness.   
Response to Arguments
Applicant’s arguments with amendments filed 3/09/2022 have been fully considered but they are not persuasive.  Applicants reiterate the arguments against the rejections made in the RCE filing of 07/28/2020, therefore the responses are repeated here in §s 9-13 14-.  Generally all of Applicants’ arguments and statements in the prior-filed declarations are based on particular embodiments or preferred embodiments or examples of the prior art references and not the broad teachings of the prior art in accordance with MPEP §2123.  MPEP §2123 indicates a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  For instance Applicants argue that the Swier reference is not directed to a hard coat system and therefore would not provide motivation for combination with the Factor reference.  However Applicants do not address or ignore that Swier can have the silicone composition with hardness to the property of glass, but instead focus on a particular softer silicone embodiment of Swier.  Also Applicants have not addressed or have ignored the motivations for the combination of references as given in the rejections.  
Applicants traverse the rejection of Claims 1-10 under 35 U.S.C. 103 by arguing Factor discloses the use of tertbutyl ammonium acetate catalysts and specifically discloses using such catalysts in an amount of 0.1 to 1 weight percent based on coating solids and preferably 0.3 to 0.6 weight percent, and Factor fails to teach or suggest the use of a catalyst within the claimed ranges.  Also argued is that the Rule 132 Declaration of Dr. Robert Hayes “Hayes Declaration” submitted with this response shows the molar ppm of catalyst used for the respective examples in Table 4 of the originally filed application.  As shown in the Rule 132 Declaration, Hayes Declaration, the presently claimed range is supported by the examples and is well outside of what is disclosed by Factor.  The declaration shows an annotated Table 4 from the specification with columns for Wt% and PPM, which refers to moles per total weight solid of the coating.  The annotated table 4 does not show the total weight solids of the coating.  The declaration states a weight percent of 1 weight percent would be less than 36 ppm.  Also declared is that as Factor describes preferred ranges of 0.3 to 0.6 weight percent, Factor would not teach or suggest using larger amounts of catalysts.  
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  The broad teaching of Factor is that the catalyst like TBAA is employed in an amount high enough to achieve a desired amount of hardness, as measured by the level of haze after abrasion.  Excessive amounts of catalyst sometimes induce microcracking in the cured coating after weathering, and thus should be avoided.  The catalyst concentration is usually about 0.1 to about 1.0 weight percent, based on coating solids.  Applicants and declarant have not addressed this broad teaching of Factor.  Also declarant states that a weight percent of 1 weight percent would be less than 36 ppm, however this does not address the about 1.0 wt % which would be around 1.  However there is overlap with the broad teaching of the Factor reference that the amount of TBAA is that for sufficient cure to achieve a desired amount of hardness without inducing microcracking in the cured coating after weathering.   
Applicants argue there is no suggestion to modify the amount of catalyst in Factor based on Swier because Swier does not provide the motivation to modify Factor.  Applicants contend that Swier relates to solid silicon block copolymers, and Swier does not relate to siloxane resin based systems for forming a hardcoat. (Hayes Declaration, ,id.) Swier describes its coating as having "hard" and "soft" blocks. (Id.)  Applicants submit one skilled in the art would understand Swier as being soft materials based on the being no less than 0.4 mole fraction of D units and no more than 0.6 T units. (Id.) and as such, they would not have mechanical properties of a hardcoat to which the present claims are directed.  Applicants assert that Swier' s system is not a hardcoat system, one skilled in the art would not have looked to Swier to modify Factor. Applicants argue that moreover, one skilled in the art would not have been motivated to modify Swier to provide the claimed range, which is outside the use levels disclosed in Swier, where Factor actually teaches its preferred use levels to be in the range of 0.3 to 0.6%.  Applicants’ content one skilled in the art would not have been motivated to modify Factor by using higher concentrations of catalyst. (Id., ,i,i 5-6.), and one skilled in the art would not have been motivated to modify Factor to use higher concentrations based on Swier which is not directed to and does not teach silicone hardcoat compositions. (Id.) Applicants conclude therefore, the claims are patentable over the cited references.  Declarant at item 5 gives a definition of a hard coat having among other properties high modulus and high hardness and with Swier’s D units of no less than 0.4 mole fraction and T units of not more than 0.6 the siloxane would be a soft polymer.  
In response these arguments and declarations overlook the express teaching of Swier at ¶ 0091 that siloxy units are commonly referred to as M, D, T, and Q units respectively, and increasing the amount of T or Q siloxy units in an organopolysiloxane typically results in polymers having increasing hardness and/or glass like properties.  Also Swier teaches at¶ 0116 that the organosiloxane block copolymer includes one or more hard blocks.  Also declarant’s reference to 0.4 for D units and 0.6 for T units is for a particular embodiment of Swier at ¶ 0094, while ¶ 0091 discloses the broad teaching of the organosiloxane block copolymer.  
Further in response Swier as a secondary reference is only used as teaching reference in order to teach the amount of basic catalyst for silicone or siloxane resin.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore the rejection is not based on Swier’s type of siloxane, but how much catalyst can be used in a condensation reaction of silanols which Swier’s copolymer has.  Such condensation reaction of silanols can give a hardness up to glassy products even if not directly for a hard coat.  Applicants’ argument and declarations have not addressed how the amount of catalyst disclosed by Swier is not broadly applicable for condensations of siloxanes generally or is particular for the specific type of copolymer of Swier even though Swier teaches such a copolymer can be made harder with increased T and Q units.  Also in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hardcoat with high modulus and hardness) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicants pending claims are to a coating system generally.  
Declarant states at item 4 that Factor would not teach or suggest using larger amounts of catalysts.  Looking at Table 5 in the' 123 application in view of Table 4, significant improvement in abrasion resistance is observed in Examples 7-11 and particularly Examples 8-11, which are the ranges now being claimed in the application.   
Additionally the Declaration filed 07/21/2021 “Samantara Declaration” further explains the data of Table 4 of the pending application by including the % solids of resin in the examples.  
In response, the Hayes Declaration did not show the % solids of resin for the determination of Wt % and PPM for the Factor reference.  The Sumantara Declaration shows the % solids of resin for each example of Table 4 of the pending application.  The data of the pending application and the Hayes Declaration and Sumantara Declaration are not persuasive given that the data are not commensurate in scope with the scope of the present claims.  Specifically, the % solids resin in Table 4 ranges from 15.04 to 25.80.  Given the amount of catalyst in the Factor reference is 0.1 to 1.0 based on coating solids {i.e. not just resin solids} the coating composition of Factor with 20 wt. % solids including 8.5 wt % or 11 wt% in examples 1 and 2, respectively gives a range of catalyst depending on the content of resin in the coating from 0.16 to 1.1 wt % based on resin.  This range encompasses the wt % of example 7.  This shows that for lower content of the resin in the coating, the wt % of catalyst in the higher range based on the coating is a higher wt % based on a lower resin content.  Therefore the content of the resin in the coating appears relevant for the coating values of haze and abrasion resistance.  However applicants’ pending claims are open to any value of silicone resin material and any type of silicone resin material that is a non-resinous organoalkoxysilane when the examples have silicone resin material of Table 4 are from a silicone hard coat formulation with MTMS as the only organoalkoxysilane with subsequent drying and oven baking to provide the silicone hardcoat.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur for any all amounts of silicone resin material or all types of silicone resin material even that from condensed MTMS.    
Also in response the Samantara Declaration states at item “5” that 
The comparison of the amount of catalyst disclosed in Factor to the amount of catalyst in the present application is not a straight forward comparison as it may seem on its face.  It is not a direct "apples to apples" comparison.  To evaluate the amount of TBAA employed in Factor, as mentioned by the Examiner and as described in Factor in column 6, line 15 to 27, the examples in Factor must be consulted.  Table 2 of Example 2 of Factor describes that TBAA used at a concentration of 0.25 mmol per 100 grams of coating solution provides a haze of about 6.5.  Further, Factor states that "The composition as formulated had 20% by weight solids, and contained 11 % by weight of the UV absorber, based on calculated solids. " (Example 2; col. 9, lines, 27 to 29.).  A TBAA concentration of 0.25 mmol per 100 grams of coating solution amounts to 0.0753 grams of catalyst per 100 grams of solution giving 0.38%.  As per Table 2 of Factor, 0.38% of TBAA gives a haze value of around 6.5. In contrast, Table 5 of the '123 application shows that a TBAA concentration of 1.09% (36 molar ppm) to 1.96% (65 molar ppm) gives haze value of 0.6 to 1.5, which is quite low and means better abrasion resistance and hardness.”
	However the haze values in Factor at Table 2 are after 300 Tabor cycles and the values in Table 5 are initial haze values.  Table 6 of the pending application shows Δhaze values after 500 Taber cycles of 4.7 to 9.4 for examples 9-10.  Also example 1 of Factor has 0.7 mmoles of catalyst for a 1.05% catalyst giving a haze at 300 Tabors of 4.1.  Example 9 of Table 6 with 1.34 % (44.98 molar ppm) has a haze at 500 Tabors of 4.7.  Also in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example.  Therefore the amount of catalyst can be up to 1 weight % based on coating solids at 20 weight % solids for the coating allowing for up to 0.2% of catalyst.  So an amount of resin on 20% solids can range from 12-18.  Therefore having 12 wt% resin solids, the 0.2 wt% of catalyst would be 12 times 0.2 = 2.4 % similar to example 11 of Table 5 for 1.96% (64.95 molar ppm).  Example 11 in table 6 has a tabor value at 500 cycles of 9.4.  The Factor value of 2.4 % as opposed to 0.7 for example 1 could obtain a similar tabor value of haze as example 11 having a Tabor value at 500 cycles of 9.4.  
Additionally this is before the higher amount of catalyst are considered from the secondary references of Swier and Masuda.  The former provides and overlapping range of catalyst equivalent to TBAA so that the TBAA of Factor can be used in the same overlapping range of 10 to 100 ppm.  The latter having an amount of TBAA preferably to 30 % by weight of the total solids content of the particles and silicon resin but to higher % by weight as long as no cracking or loss of water resistance of the coating occurs.  Applicants have not addressed the Masuda reference in the context of its broad teaching as applied in the combination rejection with Factor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787